11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Jackie Womack, individually, and              * From the 132nd District Court
Jackie Womack Drilling Company;                of Scurry County,
Willard Cogdell and La Nell Cogdell;           Trial Court No. 23,602
and James R. Cavender, individually
and d/b/a James R. Cavender
Investment Company, Ltd.,

Vs. No. 11-17-00233-CV                        * July 11, 2019

Oncor Electric Delivery Company LLC,          * Memorandum Opinion by Wright, S.C.J.
                                                (Panel consists of: Bailey, C.J.,
                                                Stretcher, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Willson, J., not participating)


      This court has inspected the record in this cause and concludes that
there is no error in the judgment below. Therefore, in accordance with this
court’s opinion, the judgment of the trial court is in all things affirmed. The
costs incurred by reason of this appeal are taxed against Appellants.